

 
Attune
 
September 6, 2010

 
 
Letter of Intent
 
This Letter of Intent reflects our understanding, at the present time, of
certain preliminary discussions between Attune RTD, a Nevada Corporation located
at 3700B Tachevah Road, Suite 117, Palm Springs, CA 92262 (The Seller) and Davis
Companies, Inc. a California Corporation (The Buyer) located at 1761 California
Aye, Unit 101, Corona, CA 92881.
 
Recitals
 
The Parties desire to enter into negotiations to enable them to jointly conduct
due diligence for the purpose of detailing the terms and conditions for the
installation services of Attune RTD’s BnoWave I 75p Smart Energy Controller. The
Parties would like to freely discuss and disclose to each other test-marketing
and financial information (Marketing Information). Thus, the Parties desire that
all information resulting from this process will be kept confidential by each of
the Parties (which for the purpose of this Agreement includes the Parties’
employees and agents), except as otherwise provided in this Agreement.
 
Terms
 
In consideration of the above recitals and mutual covenants and to induce the
disclosure of information and materials to each of the Parties, the Parties
hereby agree as follows:
 
1. Confidential Information. Each of the Parties may make available to the other
party confidential information including but not limited to: (a) data and
information: (b) processes, methodologies, technologies and procedures; (c)
ideas, designs, plans, drawings, sketches, techniques, theories, technical
information, compilations, know-how, processes, product or service data or
proposals; (d) financial information, capital structure, budgets, financial
results or projections, costs, expenses, margins, markets, strategies and other
research, business, marketing and creative information and materials relating to
the Marketing Information (hereinafter together referred to as Confidential
Information).
 
Notwithstanding the foregoing, information or materials that the receiving party
can demonstrate by clear and convincing evidence: (i) was known by the receiving
party prior to the date of this Agreement; (ii) is or becomes publicly known
through no wrongful act on the receiving party’s part: (iii) is subsequently
supplied to the receiving party by a third party having a legal right to do so;
or (iv) is approved for release by written authorization of the non-receiving
party; shall not be considered Confidential information for purposes of this
Agreement.
 
2. Disclosure of Confidential Information. The receiving party of any
Confidential Information shall keep and maintain the Confidential Information in
strict confidence, shall not disclose the Confidential Information to anyone,
except that either party may disclose the Confidential Information it receives
to third parties participating in the development of the information, if such
third party is under an obligation of confidentiality with respect to such
Confidential Information. The receiving party shall limit disclosure of such
Confidential Information to those of the receiving party’s employees and agents,
if any, and third parties who are participating in the development of
information, who (a) need to have access to such information to assist the
development of information, and (b) have an obligation of confidentiality
adequate to protect such Confidential Information in accordance with the
provisions of this Agreement. The receiving party shall take all reasonably
necessary steps to ensure that anyone having access to such Confidential
Information understands the terms of this Agreement. Notwithstanding the
foregoing, Confidential Information may be disclosed pursuant to the requirement
of a governmental agency or third party if such disclosure is required by
operation of law, regulation or court order, provided that the disclosure is
limited to such required disclosure and the receiving party gives the providing
party prior written notice of such proposed disclosure.
 
This Letter of Intent and any discussions or disclosures hereunder shall not be
deemed a commitment to any further business relationship, contract or future
dealing between the Parties. No agency, partnership, joint venture or other
joint relations is created by this Agreement.
 
3. Termination and Return of Confidential Information. The Parties can mutually
agree to terminate this Letter of Intent at any time. However, the
Confidentiality provisions of Paragraphs 1 and 2 shall survive any termination
of this Agreement. In addition, each of the Parties shall have the right to
terminate this Letter of Intent by giving written notice thereof if the other
party fails to observe the terms, covenants and conditions hereof, and fails to
correct such defaults within sixty (60) days after such notice is sent. The
notice shall specify the breach alleged to have occurred. Termination of this
Agreement shall not relieve a breaching party of obligations or liability
resulting from such breach. Upon termination of this Agreement and a written
notice from disclosing party, the receiving party shall, within thirty (30)
days, return to the other party all Confidential Information received by the
other party hereunder without retaining any copies or summaries thereof.
 
4. Severability. If any provision of this Agreement shall be illegal, invalid or
unenforceable, either in whole or in its application to a particular
circumstance, in any jurisdiction: (a) such provision will be deemed amended to
conform to applicable laws of such jurisdiction so as to be valid and
enforceable or, if it cannot be so amended without materially altering the
intentions of the Parties, it will be stricken; (b) the validity, legality and
enforceability of such provision will not in any way be affected or impaired
thereby in any other jurisdiction; and (c) the remainder of the Agreement will
remain in full force and effect.
 
5. Modification, Amendment, Entire Agreement, Assignment. Except as otherwise
provided herein, this Agreement may be amended or modified only by written
agreement of both of the Parties. This Agreement constitutes the entire
agreement between the Parties. The rights and obligations of the Parties under
this Agreement shall inure to the benefit of and shall be binding upon their
respective successors, permitted assigns and legal representatives. Neither of
the Parties may assign their rights or obligations under this Agreement, whether
expressly or by operation of law, without the written consent of the other
party.
 
6. Notices. Except as otherwise provided in this Agreement, all notices provided
in this Agreement shall be in writing, duly signed by the party giving such
notice, and shall be sent by Federal Express or other reliable overnight
courier, sent by fax, hand-delivered, or mailed by registered or certified mail,
return receipt requested to the addresses and representative identified below.
 
7. Miscellaneous. This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by the laws of the State of California. Each party irrevocably consents to the
exclusive jurisdiction of any state or federal court within the State of
California in connection with or arising out of this Agreement or the matters
contemplated herein.
 
IN WITNESS WHEREOF the Parties have executed this Agreement, which shall be
effective on the date the last party signs the Agreement.
 
 
Attune RTD
 


 